Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Objections 
Claims 1, 11 and dependent claims are objected to because of the following informalities:  
In claim 1, “when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. If Applicant failed to clarify in the next response, a 112 rejection may be applied as Examiner can’t determine the scope of the claims (including the dependent claims). Examiner suggest Applicant to determine the labels on the drawing which can find the support for the limitations. 
In claim 11, “at least one sliding component slidably installed on the first assembling component, when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. If Applicant failed to clarify in the next response, a 112 rejection may be applied as Examiner can’t determine the scope of the claims (including the dependent claims). Examiner suggest Applicant to determine the labels on the drawing which can find the support for the limitations.
In claims 2, “allowing the at least one fixing component to pass through the at least one through hole, the at least one through hole being aligned with at least one fixing portion formed on the second assembling component when the at least one sliding component is located at an engaging position, and the at least one fixing component passing through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component when the at least one sliding component is located at the engaging position” are not supported by the SPEC/drawing. Due to the objection discussed in the claim 1. Claim 2 is not supported by SPEC/drawings. The closer drawing is found in fig 4. However, this figure still can’t support Applicant’s claim limitations. Further clarification is required. If Applicant failed to clarify in the next response, a 112 rejection may be applied as Examiner can’t determine the scope of the claims (including the dependent claims). Examiner suggest Applicant to determine the labels on the drawing which can find the support for the limitations.
In claims 3, “ allowing the at least one fixing component to pass through the at least one through hole, and an engaging end of the at least one sliding component abutting against the at least one abutting component moving toward the first assembling component during a process that the at least one fixing component passes through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component” are not supported by the SPEC/drawing. Due to the objection discussed in the claim 1. Claim 3 is not supported by SPEC/drawings. The closer drawing is found in fig 4. However, this figure still can’t support Applicant’s claim limitations. Further clarification is required. If Applicant failed to clarify in the next response, a 112 rejection may be applied as Examiner can’t determine the scope of the claims (including the dependent claims). Examiner suggest Applicant to determine the labels on the drawing which can find the support for the limitations.
In claims 12, “allowing the at least one fixing component to pass through the at least one through hole, the at least one through hole is aligned with at least one fixing portion formed on the second assembling component when the at least one sliding component is located at an engaging position, and the at least one fixing component passes through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component when the at least one sliding component is located at the engaging position” are not supported by the SPEC/drawing. Due to the objection discussed in the claim 11. Claim 12 is not supported by SPEC/drawings. The closer drawing is found in fig 4. However, this figure still can’t support Applicant’s claim limitations. Further clarification is required. If Applicant failed to clarify in the next response, a 112 rejection may be applied as Examiner can’t determine the scope of the claims (including the dependent claims).
In claims 13, “ allowing the at least one fixing component to pass through the at least one through hole, and an engaging end of the at least one sliding component abutting against the at least one abutting component moves toward the first assembling component during a process that the at least one fixing component passes through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component” are not supported by the SPEC/drawing. Due to the objection discussed in the claim 11. Claim 13 is not supported by SPEC/drawings. The closer drawing is found in fig 4. However, this figure still can’t support Applicant’s claim limitations. Further clarification is required. If Applicant failed to clarify in the next response, a 112 rejection may be applied as Examiner can’t determine the scope of the claims (including the dependent claims). Examiner suggest Applicant to determine the labels on the drawing which can find the support for the limitations.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections (see above objections) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In addition, the fig 6, it’s unclear how the “sliding plate”, 111, 1331 work when the device is assembly. Examiner suggest Applicant to provide more detail zoom-in drawing in the next response. No new matter should be added. 
Regarding Fig 8-10, there are similar issues that the drawings are unclear and it’s very hard to determine how the parts are interacted to each other (such as 1333, 1321, 132, 1351, 124, 1336, 1335, 1334 and 12 etc.).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lan (US 20160282903 A1) in view of Zhang (US 20200303693 A1).
Regarding claim 1, Lan disclosed A waterproofing structure disposed between a first assembling component and a second assembling component of an electronic device, the second assembling component being detachably installed on the first assembling component (abstract; fig 1-9; the first and second assembling component on top or bottom), the waterproofing structure comprising: a sealing component located between the first assembling component and the second assembling component (paragraph [37]-[41]; at least see Fig 1, 60 and associated part).
Lan doesn’t teach: at least one abutting component fixed on the second assembling component; and at least one sliding component slidably installed on the first assembling component, when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component), so that the sealing component is pressed by the first assembling component and the second assembling component. 
Examiner’s note: Lan doesn’t teach the detail of the engagement structure between the first and second assembling components.
Zhang teaches an engagement structure between two assembling components: at least one abutting component fixed on the second assembling component (paragraph [45]-[47]; see also fig 5, at least structure with hook (no label, closer to 9231), Examiner consider as the abutting component); and at least one sliding component slidably installed on the first assembling component (paragraph [51]-[52]; at least fig 5, the structure engaged with the abutting component with sliding matter, Examiner consider as at least one sliding component), when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component (compare fig 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (engagement structure discussed above between the first and second assembling components) and modify to previous discussed structure (modified to the primary art’s first and second assembling components including changing the size to fit into the Primary art’s housing) so as to further secure the modified structure and/or reduce the assembly process and/or reduce the cost. 
Regarding claim 11, Lan disclosed An electronic device with waterproofing function comprising: a first assembling component; a second assembling component detachably installed on the first assembling component (abstract; fig 1-9; the first and second assembling component on top or bottom); and a waterproofing structure disposed between the first assembling component and the second assembling component (paragraph [37]-[41]; at least see Fig 1, 60 and associated part), the waterproofing structure comprising: a sealing component located between the first assembling component and the second assembling component (paragraph [37]-[41]).
Lan doesn’t teach: at least one abutting component fixed on the second assembling component; and at least one sliding component slidably installed on the first assembling component, when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component.
Examiner’s note: Lan doesn’t teach the detail of the engagement structure between the first and second assembling components.
Zhang teaches an engagement structure between two assembling components:
at least one abutting component fixed on the second assembling component (paragraph [45]-[47]; see also fig 5, at least structure with hook (no label, closer to 9231), Examiner consider as the abutting component); and at least one sliding component slidably installed on the first assembling component, when the at least one sliding component slides along a first direction (paragraph [51]-[52]; at least fig 5, the structure engaged with the abutting component with sliding matter, Examiner consider as at least one sliding component), the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component (compare fig 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (engagement structure discussed above between the first and second assembling components) and modify to previous discussed structure (modified to the primary art’s first and second assembling components, including changing the size to fit into the Primary art’s housing) so as to further secure the modified structure and/or reduce the assembly process and/or reduce the cost. 

Regarding claims 5, 15, modified Lan further disclosed a first abutting surface is formed on an engaging end of the at least one sliding component for abutting against the at least one abutting component (at least fig 3), a second abutting surface is formed on the at least one abutting component (at lest fig 3, the two abutting surfaces between two hook structures; no label, near the 9232 and 210), and the first abutting surface abuts against the second abutting surface (see fig 4, compare with fig 3; before and after “abuts against”) to drive the second assembling component to move toward the first assembling component along a second direction different from the first direction (see fig 4, compare with fig 3) when the at least one sliding component slides along the first direction (compare fig 3-6; see also the modification discussed in the independent claim).
Regarding claims 6, 16, modified Lan further disclosed the engaging end of the at least one sliding component comprises a first engaging hook (compare fig 3-5; at least fig 3 shows two hooks engage each other ), the first abutting surface is formed on the first engaging hook (compare fig 3-5), the at least one abutting component comprises a second engaging hook (compare fig 3-5; at least fig 3 shows two hooks engage each other), the second abutting surface is formed on the second engaging hook, and the second direction is substantially perpendicular to the first direction (compare fig 3-6; see also the modification discussed in the independent claim).
Regarding claims 7, 17, modified Lan further disclosed at least one guiding protrusion disposed on the at least one abutting component, and the at least one guiding protrusion comprising a guiding inclined surface for driving the at least one sliding component to move along a third direction substantially opposite to the first direction (compare fig 3-4 and fig 5; the guiding protrusion located on top of the hook structure 923).
Claims 2-3, 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lan (US 20160282903 A1) in view of Zhang (US 20200303693 A1) and further in view of Examiner’s Official Notice (EON). 
Regarding claims 2, 12 (see also the claim objection), The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for at least one fixing component, at least one through hole being formed on a fixing end of the at least one sliding component away from the at least one abutting component for allowing the at least one fixing component to pass through the at least one through hole, the at least one through hole being aligned with at least one fixing portion formed on the second assembling component when the at least one sliding component is located at an engaging position, and the at least one fixing component passing/pases through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component when the at least one sliding component is located at the engaging position.
However, Examiner take official notice (EON) that “at least one fixing component, at least one through hole being formed on a fixing end of the at least one sliding component away from the at least one abutting component for allowing the at least one fixing component to pass through the at least one through hole, the at least one through hole being aligned with at least one fixing portion formed on the second assembling component when the at least one sliding component is located at an engaging position, and the at least one fixing component passing/passes through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component when the at least one sliding component is located at the engaging position” is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure by using fixing component. (Admitted prior art, see MPEP 2144.03)
Examiner’s note: using at least one fixing component with through hole is well known in the art. For example, using screw with screw hole to fix the housing including the sliding member etc. 
Regarding claims 3, 13 (see also the claim objection), The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for at least one fixing component, at least one through hole being formed on a fixing end of the at least one sliding component away from the at least one abutting component for allowing the at least one fixing component to pass through the at least one through hole, and an engaging end of the at least one sliding component abutting against the at least one abutting component moving/moves toward the first assembling component during a process that the at least one fixing component passes through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component.
However, Examiner take official notice (EON) that “ at least one fixing component, at least one through hole being formed on a fixing end of the at least one sliding component away from the at least one abutting component for allowing the at least one fixing component to pass through the at least one through hole, and an engaging end of the at least one sliding component abutting against the at least one abutting component moving/moves toward the first assembling component during a process that the at least one fixing component passes through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component” is well known in the are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure.  The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure by using fixing component. (Admitted prior art, see MPEP 2144.03)
Examiner’s note: using at least one fixing component with through hole is well known in the art. For example, using screw with screw hole to fix the housing including the sliding member etc. 



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “However, paragraph [0038] of the specification of the present application discloses 
"a first abutting surface 1332 is formed on an engaging end 1331 of each sliding5 comonent 133 for abutting against the corresponding abutting component 132. A second abutting surface 1321 is formed on each abutting component 132. When each sliding component 133 slides relative to the first assembling component 11 along a first direction R1 to abut against the corresponding abutting component 132, the second assembling component 12 can be driven to move along a second direction R2 substantially10 peendicular to the first direction R1 toward the first assembling component 11 by relative sliding movement of the corresponding first abutting surface 1332 and the corresponding second abutting surface 1321 generated by abutment cooperation of the corresponding first abutting surface 1332 and the corresponding second abutting surface 1321", and paragraph [0044] of the specification of the present application discloses "the15 user cause the tool to push the operating portion 1336 of each sliding component 133…..  ” (pages 9 to 14).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
As discussed in the claim objection, Examiner encourage Applicant to show the draw and markup where the items/parts represent the claims limitations (instead of just copy-paste the paragraphs)
Especially, the fig 6, it’s unclear how the “sliding plate”, 111, 1331 work when the device is assembly. Examiner suggest Applicant to provide more detail zoom-in drawing in the next response. No new matter should be added.
Regarding Fig 8-10, there are similar issues that the drawings are unclear and it’s very hard to determine how the parts are interacted to each other (such as 1333, 1321, 132, 1351, 124, 1336, 1335, 1334 and 12 etc.).
With respect to the Applicants’ remarks that, “In other words, in Zhang, there is no sealing component disposed between the insertion device 90 and the holding device 10, and the holding structure 200 does not drive the casing 100 to move close to the insertion device 90 to press any sealing component by the casing 100 and the insertion device 90 when the insertion device 90 slides to contact the holding structure 200. On the other hand, in the present application, the abutting component is driven to drive the second assembling component to move toward the first assembling component to press the sealing component by the first assembling component and the second assembling component when the sliding component slides to contact the abutting component. Therefore, the structure and the operational principle of the present application are different from the structure and the operational principle of Zhang, and the limitations of "at least one abutting component fixed on the second assembling component; and at least one sliding component slidably installed on the first assembling component, when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second5 assmbling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component", recited in the amended claim 1, and the limitations of "at least one abutting component fixed on the second assembling component; and at least one sliding component slidably installed on the first assembling component, when the at least on sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component", recited in the original claim 11, are not disclosed by Zhang.” (pages 14-18).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In this case, the primary art already disclosed the argued limitations (including sealing components, first and second assembling components of an electronic device).
Zhang further teaches an engagement structure between two assembling components: at least one abutting component fixed on the second assembling component (paragraph [45]-[47]; see also fig 5, at least structure with hook (no label, closer to 9231), Examiner consider as the abutting component); and at least one sliding component slidably installed on the first assembling component (paragraph [51]-[52]; at least fig 5, the structure engaged with the abutting component with sliding matter, Examiner consider as at least one sliding component), when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component (compare fig 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (engagement structure discussed above between the first and second assembling components) and modify to previous discussed structure (modified to the primary art’s first and second assembling components including changing the size to fit into the Primary art’s housing) so as to further secure the modified structure and/or reduce the assembly process and/or reduce the cost. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841